This decision seriously impairs the taxing power of the state in that it destroys the effectiveness of chapter 15, Laws of 1931, p. 55 (Rem. Rev. Stat., § 11091 [P.C. § 6874-5]), an act wholly designed to coordinate state and county taxing agencies for the purpose of bringing about equality and uniformity in taxation, not only between individuals, but between the various counties. Whatever may be *Page 189 
said of the act in certain particulars, as applied to the facts of the present case it does not offend the constitutional inhibition against the levy of taxes by the state for local purposes, even as that clause has been applied in State ex rel.State Tax Commission v. Redd, 166 Wn. 132, 6 P.2d 619.
For here there is no attempt by the tax commission to fix the valuation of relators' property. It has only (and that at the request of the county agency) authorized the board of equalization to reconvene to consider the advisability of raising the valuation of relators' property, which the board attempted to do at its regular session but failed because of insufficient notice to relators. Surely, no one would challenge the power of the legislature to directly authorize boards of equalization to reconvene and do that which they have the power to do in regular session. Making the right to reconvene contingent upon consent of the tax commission, to my mind, affords no ground for holding that, in giving its consent, the tax commission does thereby "impose taxes" upon a county "for . . . county purposes."
I dissent.
MAIN, BEALS, and SIMPSON, JJ., concur with BLAKE, J. *Page 190